Citation Nr: 1505167	
Decision Date: 02/04/15    Archive Date: 02/18/15

DOCKET NO.  10-32 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a right knee disorder, as secondary to a left knee disability.

2.  Entitlement to service connection for degenerative joint disease of the lumbar spine (claimed as middle/lower back disorder), as secondary to a left knee disability.

3.  Entitlement to service connection for diabetes mellitus, type 2, as secondary to a left knee disability.


REPRESENTATION

Veteran represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Veteran & E.P.


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

The Veteran had active service from September 1969 to September 1973 and December 1990 to June 1991.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from July 2008 and January 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

For the issue of a lumbar spine disorder, in July 2009, the Veteran submitted a timely notice of disagreement to the July 2008 rating decision, a statement of the case was issued in June 2010, and a VA Form 9 was received in July 2010. 

 For the issues of a right knee disorder and diabetes mellitus, type 2, a timely notice of disagreement to the January 2010 rating decision was received in April 2010, a statement of the case was issued in June 2010, and a VA Form 9 was received in July 2010.

The Veteran requested a hearing before the Board.  The requested hearing was conducted in August 2012 by the undersigned.  A transcript is associated with the claims file.


FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, his right knee disorder is proximately due to or aggravated by his service-connected left knee disability.

2.  Resolving all doubt in the Veteran's favor, his degenerative joint disease of the lumbar spine is proximately due to or aggravated by his service-connected left knee disability.

3.  Resolving all doubt in the Veteran's favor, his diabetes mellitus, type 2, is proximately due to or aggravated by his service-connected left knee disability.


CONCLUSIONS OF LAW

1.  Service connection for a right knee disorder, as secondary to a left knee disability, is established.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2014); 38 C.F.R. § 3.310 (2014).

2.  Service connection for degenerative joint disease of the lumbar spine, as secondary to a left knee disability, is established.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2014); 38 C.F.R. § 3.310 (2014).

3.  Service connection for diabetes mellitus, type 2, as secondary to a left knee disability, is established.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2014); 38 C.F.R. § 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  In this case, the Board is granting in full the benefit sought on appeal.  Consequently, the Board finds that any lack of notice and/or development, which may have existed under the VCAA, cannot be considered prejudicial to the Veteran, and remand for such notice and/or development would be an unnecessary use of VA time and resources.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the hearing officer who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, during the August 2012 hearing, the undersigned fully explained the issues involved.  See August 2012 Board transcript, page 2.  Also, the undersigned suggested submission of evidence that had not yet been provided.  The Veteran was represented at the hearing by a representative of the Lexington County Veteran's Affairs.  A review of the record reveals no assertion, by the Veteran or his representative, that VA or the undersignedfailed to comply with 38 C.F.R. § 3.103(c)(2) or identified any other prejudice in the conduct of the Board hearing.  Moreover, the Veteran and his representative demonstrated actual knowledge of the elements and evidence necessary to substantiate the claims, as evident in the provided testimony. As such, the undersigned complied with the duties set forth in Bryant and that the Board can adjudicate the claims based on the current record. 

II.  Service Connection Claims

The Veteran seeks entitlement to service connection for a right knee disorder, a lumbar spine disorder, and diabetes mellitus, type 2.  Among his pertinent contentions, the Veteran contends that these disorders were incurred secondary to, or were aggravated by, his service-connected left knee disability.  Because the Board is granting these claims on a secondary basis, it will not discuss direct service connection in this decision.

Importantly, the Board notes that the Veteran is service connected for left knee residuals, status post arthroscopy.  See July 2008 rating decision.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000).

Service connection may be granted on a secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) and (b) (2014).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

In order to establish entitlement to service connection on a secondary basis, there must be evidence sufficient to show: (1) that a current disability exists; and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt will be given to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2014).


	


A.  Right Knee Disorder

The Veteran asserts that his right knee disorder is proximately due to aggravated by his service-connected left knee disability.  

Initially, the Board notes that the Veteran has a current diagnosis of mild degenerative joint disease of the right knee.  See November 2010 VA examination.  As such, element (1) set forth under Allen, current disability, has been satisfied.  See Allen, supra.

In July 2009, the Veteran's private physician submitted a statement indicating that the Veteran's right knee disorder was related to his previous injury to the left knee.  The physician stated that the Veteran has a significant amount of arthritis in the right knee and a meniscal tear, secondary to his abnormal gait from the previous left leg injury.  See July 2009 statement from Dr. W.

In July 2009, an additional private physician opined that the Veteran's right knee was due to his left knee disability.  In a July 2009 treatment note, Dr. L. asserted that there was "a good chance" that the Veteran's right knee is a compensatory problem resulting from the initial left knee injury.  See July 2009 treatment note from Dr. L.

A VA medical opinion was obtained in November 2009.  The examiner opined that it is less likely than not that the Veteran's right knee disorder is related to his left knee disability.  The examiner explained that there was no injury sustained in service that was severe enough that the Veteran would overcompensate to the point that he would develop right knee arthritis.  Furthermore, the examiner noted that the Veteran did not have an antalgic gait on examination.  

The Veteran's private physician submitted an additional statement in March 2010.  The physician opined that the Veteran's right knee disorder began as a result of a left knee injury the Veteran sustained while in the military.  See March 2010 statement from Dr. W.

The Veteran was afforded a VA examination in November 2010.  The examiner stated that after the Veteran's arthroscopic surgery of the left knee in June 2005, the Veteran gained weight and subsequently developed pain in the right knee.  However, the examiner then stated that it was impossible to predict whether the Veteran's left knee disability was the true root cause of his right knee disorder, and therefore, the examiner opined that it was less likely than not that the Veteran's left knee disability caused his right knee disorder.

The Veteran's private physician submitted a statement in September 2012.  The physician opined that the Veteran's right knee disorder is at least as likely as not a direct result of or significantly worsened beyond normal progression by his left knee disability.  The physician explained that the Veteran's left knee disability caused an excessive weight gain and difficulty with ambulation and gait, leading to his right knee disorder.  See September 2010 statement from Dr. W.

The Board acknowledges the November 2009 and November 2010 VA examiners negative nexus opinions concerning the etiology of the Veteran's right knee disorder; however, several private physicians have opined that the Veteran's right knee disorder is due to his left knee disability.

In view of the totality of the evidence, the Board finds that the evidence is at least in equipoise as to whether the Veteran's current right knee disorder is proximately due to or aggravated by his left knee disability.  Accordingly, the Board finds that element (2) under Allen, nexus, has been satisfied.  See Allen, supra.

In light of the discussion above, while the evidence is not unequivocal, it has nonetheless placed the record in relative equipoise.  As such, the Veteran's service-connection claim is granted.

B.  Lumbar Spine Disorder

The Veteran asserts that his lumbar spine disorder is proximately due to aggravated by his service-connected left knee disability.  

Initially, the Board notes that the Veteran has a current diagnosis of lumbar degenerative disk disease.  See November 2010 VA examination.  As such, element (1) set forth under Allen, current disability, has been satisfied.  See Allen, supra.

In July 2009, a private physician opined that the Veteran's lower back disorder was due to his left knee disability.  In a July 2009 treatment note, Dr. L. asserted that there was "a good chance" that the Veteran's lower back is a compensatory problem resulting from the initial left knee injury.  See July 2009 treatment note from Dr. L.

A VA medical opinion was obtained in November 2009.  The examiner noted that the Veteran had degenerative joint disease of the lumbar spine.  The examiner opined that the Veteran's low back disorder is less likely than not related to his left knee disability.  The examiner explained that the degenerative process in the low back is a separate disease entity than that of the left knee.  The examiner opined that the Veteran did not experience an injury during service that would cause a lifelong gait abnormality that would predispose him to lumbar spine arthritis.

Importantly, the Board notes that evidence indicates the Veteran had a slight limp due to pain in April 2006.  See April 2006 private treatment note.

The Veteran's private physician submitted an additional statement in March 2010.  The physician opined that the Veteran's low back pain began as a result of a left knee injury the Veteran sustained while in the military.  See March 2010 statement from Dr. W.

The Veteran was afforded a VA examination in November 2010.  The examiner stated that after the Veteran's arthroscopic surgery of the left knee in June 2005, the Veteran gained weight and subsequently developed lumbosacral pain.  However, the examiner then stated that it was impossible to predict whether the Veteran's left knee disability was the true root cause of his low back disorder, and therefore, the examiner opined that it was less likely than not that the Veteran's left knee disability caused his low back disorder.

The Veteran's private physician submitted a statement in September 2012.  The physician opined that the Veteran's degenerative joint disease of the lumbar spine is at least as likely as not a direct result of or significantly worsened beyond normal progression by his left knee disability.  The physician explained that the Veteran's left knee disability caused an excessive weight gain, difficulty with ambulation and gait, and led to pressure on the spine, causing a lumbar spinal disorder.  See September 2010 statement from Dr. W.

The Board acknowledges the November 2009 and November 2010 VA examiners negative nexus opinions concerning the etiology of the Veteran's lumbar spine disorder; however, several private physicians have opined that the Veteran's lumbar spine disorder is due to, or aggravated by, his left knee disability.

In view of the totality of the evidence, the Board finds that the evidence is at least in equipoise as to whether the Veteran's current lumbar spine disorder is proximately due to or aggravated by his left knee disability.  Accordingly, the Board finds that element (2) under Allen, nexus, has been satisfied.  See Allen, supra.

In light of the discussion above, while the evidence is not unequivocal, it has nonetheless placed the record in relative equipoise.  As such, the Veteran's service-connection claim is granted.

C.  Diabetes Mellitus, Type 2

The Veteran asserts that his diabetes mellitus, type 2, is proximately due to aggravated by his service-connected left knee disability.  

Initially, the Board notes that the Veteran has a current diagnosis of diabetes mellitus, type 2.  See November 2010 VA examination.  As such, element (1) set forth under Allen, current disability, has been satisfied.  See Allen, supra.

The Veteran's private physician submitted a statement in March 2010.  The physician opined that the Veteran's left knee disability caused an inability to exercise, leading to obesity and type 2 diabetes.  See March 2010 statement from Dr. W.

The Veteran was afforded a VA examination in November 2010.  The examiner stated that after the Veteran's arthroscopic surgery of the left knee in June 2005, the Veteran gained weight and subsequently developed obesity-related diabetes mellitus.  The examiner stated that the Veteran's left knee pain more likely than not was a contributor to the Veteran's weight gain and subsequent development of type 2 diabetes mellitus.

The Veteran's private physician submitted a statement in September 2012.  The physician opined that the Veteran's diabetes mellitus, type 2, is at least as likely as not a direct result of or significantly worsened beyond normal progression by his left knee disability.  The physician explained that the Veteran's left knee disability caused an excessive weight gain, which ultimately led to his type 2 diabetes.  See September 2010 statement from Dr. W.

In view of the totality of the evidence, the Board finds that the evidence is at least in equipoise as to whether the Veteran's current diabetes mellitus, type 2, is proximately due to or aggravated by his left knee disability.  Accordingly, the Board finds that element (2) under Allen, nexus, has been satisfied.  See Allen, supra.

In light of the discussion above, while the evidence is not unequivocal, it has nonetheless placed the record in relative equipoise.  As such, the Veteran's service-connection claim is granted.


ORDER

Entitlement to service connection for a right knee disorder, as secondary to a left knee disability, is granted.

Entitlement to service connection for degenerative joint disease of the lumbar spine, as secondary to a left knee disability, is granted.

Entitlement to service connection for diabetes mellitus, type 2, as secondary to a left knee disability, is granted.




____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


